DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 26 are indefinite for the following reasons.  Specifically, the claim recites the organic solvent having a ratio of 40 percent by mass in the rinsing liquid.  This limitation requires that the composition includes the organic solvent and the rinsing liquid.  However, claim 15 is dependent on claim 13 that requires the rinsing liquid to only include the organic solvent because of the consisting of language.  The claim is indefinite because claim 13 requires the organic solvent to be the rinsing liquid as compared to the dependent claim, which requires two components.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, 11-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US2011/0143541) in view of Nakamura et al. (US2008/0295868).
It is noted that applicant’s claim language of consisting of requires rinsing and drying.  However, the process of treating the substrate by rinsing and drying is only one subset of an overall process of which applicant is claiming.  Applicant’s claim is broadly interpreted to allow for other treatment steps, as other treatment steps are a “different method” towards the overall process.
Re claim 1, Ogawa et al. teach rinsing a substrate having an aspect ratio of 10 or more, paragraph 31. In reference to the limitations of 12 or more, Ogawa et al. teach 10 or more, which reads on applicant’s claimed range.  Re claims 1 and 6, Ogawa teaches treating with a wafer by rinsing with an alcohol (S106, S107).   Specifically, Fig. 2 teaches a rinsing step followed by a drying step. 

Re claims 1 and 13, in reference to drying the substrate just after rinsing to remove the rinsing liquid, refer to step S108 of Fig. 2.  In reference to claims 13-14, 16-18, 21-22, 25, and 27-29, Nakamura et al. teach mixtures of IPA (i.e. 2-isopropanol) and 1-propanol for rinsing.  Re claim 2, refer to Figs. 4, Figs. 10C, 11B of Ogawa et al., as element 504 serve as pillars. Re claim 5, refer to paragraph 59 of Ogawa et al.   Re claims 6, 11-12, absent a showing of criticality and/or unexpected results, the limitations are met since Nakamura et al. teach the same organic solvent (1-propanol) as applicant’s specification (page 18, 1-propanol having a vapor pressure of 15mm Hg at 20C). Re claim 8, Ogawa et al. teach treating a semiconductor substrate.  Re claims 11 and 12, refer to paragraph 78 and 104 of Inaoka et al.  Re claim 13, the limitations are met by Ogawa et al. as the prior art teaches the use of mixtures (paragraph 80).  Re claims 15 and 26, the limitations are met since Nakamura et al. teach the rinsing liquid can include mixtures of alcohols or diluted mixtures of alcohols (paragraph 27).  Re claims 19-20, 23-24, differ from claim 1, with respect to the step of hydrophobizing the surface.  Applicant is directed to Ogawa et al. (Steps S105, S107, S108; paragraph 50). 
Response to Arguments
The rejection of the claim, under 112, second paragraph is maintained, for the reasons recited above.
The rejection of the claims, under 35 U.S.C. 103 as being unpatentable over Ogawa et al. in view of Inaoka et al. is withdrawn.  In view of the newly amended claims, the claimed limitations are met by the teachings of Ogawa et al. in view of Nakamura et al., for the reasons set forth above.
Applicant argues that the claim language of “consisting of “ in the independent claim excludes any other step or component that is not explicitly recited in the claims. It is noted that applicant’s claim language of consisting of requires rinsing and drying.  However, the process of treating the substrate by rinsing and drying is only one subset of an overall process of which applicant is claiming.  Applicant’s claim is broadly interpreted to allow for other treatment steps, as other treatment steps are a “different method” towards the overall process.
Applicant further argues that Ogawa et al. teach diluted IPA rinsing.  Applicant’s arguments are unpersuasive for the following reasons.  The claim is broadly interpreted to read on a rinsing step followed by a drying step, the limitations of which are clearly taught by Ogawa et al.  Ogawa et al. teach a rinsing step S107 and a drying step S108.  Alternatively, Ogawa et al. teach a rinsing process (steps S106) and a drying process (S108). Furthermore, the claimed limitations of rinsing and drying the wafer is notoriously well known in the art (Brown et al., US2017/0092484), as the steps are considered neither novel nor unobvious.  In reference to applicant’s arguments that Ogawa et al. teach a diluted IPA and the claims are excluded from the use of pure water, applicant is directed to their own claims of 15 and 26, which read broadly includes the organic solvent in combination with a rinse liquid.  Furthermore, the use of a concentrated organic solvent (i.e. alcohol) and diluted mixtures, are well known in the art, in view of the  teachings of Nakamura et al., as recited above (refer to paragraph 27). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc